Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the claims
Claims 1-10 are pending and examined in the office action.

Information Disclosure Statement
The Information Disclosure Statements filed on 9/16/2019 and 2/17/2020 have been entered and considered. Initial copies of the form PTO-1449 are enclosed with this action.  

Priority
	
	Instant application 16558380, filed 09/03/2019 is a continuation of 14298328, filed 06/06/2014, now U.S. Patent 10443063. 
14298328 Claims Priority from Provisional Application 61833607, filed 06/11/2013, which is granted. 

Claim Objections
Claim 1 is objected for informality:
In view of the wherein clause of claim 1, and claims 2 and 5, the steps of a, b, c, d, e are suggested to be steps of (a), (b), (c), (d), (e) for consistency. 

See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
Appropriate correction is required.

Rejections to Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-5, 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US patent 10443063 (application 14298328). 
The instant application shares all 2 inventors with US patent 10443063.   
US patent 10443063 claims:
1. An Agrobacterium-mediated transformation method for producing transgenic plant cells comprising only one copy of each transcriptional cassette of interest, comprising:
(a) providing a first T-DNA polynucleotide comprising at least two transcriptional cassettes of interest, wherein a first transcriptional cassette comprises a polynucleotide that encodes for a positive selectable marker, wherein said positive selectable marker provides selection in the presence of a selection agent, wherein the selectable marker is PMI, and at least one transcriptional cassette comprises a trait gene, wherein the first T-DNA polynucleotide further comprises a first right T-DNA border and a first left T-DNA border;
(b) providing a second T-DNA polynucleotide comprising a transcriptional cassette, wherein the transcriptional cassette consists of a polynucleotide encoding a double-stranded RNA molecule, wherein the polynucleotide comprises a polynucleotide fragment at least 200 nucleotides in length and at least 95% identical to the polynucleotide sequence that encodes for the selectable marker of step (a), wherein the polynucleotide 
(c) providing a DNA plasmid for Agrobacterium-mediated transformation, comprising said first T-DNA polynucleotide and said second T-DNA polynucleotide;
(d) performing Agrobacterium-mediated transformation on a plurality of cells to produce a plurality of transgenic plant cells;
(e) selecting for transgenic plant cells which only contain said first T-DNA polynucleotide by use of the selection agent of step (a); and
(f) growing transgenic tissues from said transgenic plant cells of step (e),
wherein transgenic plant cells with the second T-DNA polynucleotide of step (b) have reduced survivability through the transformation and regeneration process, and an increased percentage of said transgenic cells carrying only one copy of each transcriptional cassette within the first T-DNA polynucleotide of step (a) is generated compared to methods without step (b).
2. The method of claim 1, wherein said transcriptional cassette of step (b) comprises SEQ ID NO: 16.
3. A DNA plasmid comprising:
(a) a first T-DNA polynucleotide comprising at least two transcriptional cassettes of interest, wherein a first transcriptional cassette comprises a polynucleotide that encodes for a positive selectable marker, wherein the selectable marker is PMI, and at least one transcriptional cassette comprises a trait gene, wherein the first T-DNA polynucleotide further comprises a first right T-DNA border and a first left T-DNA border;
(b) a second T-DNA polynucleotide comprising a transcriptional cassette, wherein the transcriptional cassette consists of a polynucleotide encoding a double-stranded RNA molecule, wherein the polynucleotide comprises a polynucleotide fragment of at least 200 nucleotides in length and at least 95% identical to the polynucleotide sequence that encodes for the selectable marker of (a), wherein the polynucleotide sequence 
4. The method of claim 1, further comprising the step of determining the copy number of each transcriptional cassette of interest comprised in said transgenic tissues.
5. The method of claim 4, further comprising the step of selecting a transgenic tissue comprising a single copy of the transcriptional cassettes and growing the plant tissue into a plant.
6. A plant, plant tissue, or plant cell made by the method of claim 1, wherein the plant, plant tissue, or plant cell comprises the DNA plasmid comprising the first T-DNA polynucleotide and the second T-DNA polynucleotide.
Although the claims at issue are not identical, they are not patentably distinct from each other because:  
According to specification of the US patent (col 7), SEQ ID NO: 13 is encoding sequence of PMI.  SEQ ID NO: 16 comprises a fragment of PMI gene.  
Thus, the method, DNA plasmid, plant, tissue and cell of the US patent are specific and narrower than the method DNA plasmid, plant, tissue and cell of the instant application.  
In addition, the claimed function is also the same in the US patent and the instant application: the transgenic plant cells with the second T-DNA polynucleotide of step (b) have reduced survivability through the transformation and regeneration process, and an increased percentage of said transgenic cells carrying only one copy of each transcriptional cassette 
Dependent claims 4-5 of the US patent claim the same subject matter of instant claims 8-9. 
Therefore, the claims are obvious over each other. 
Please note that the 35 U.S.C. 121  prohibition applies only where the Office has made a requirement for restriction. The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121  does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). 
In this case, (1) the subject matter of instant claims were not restricted in the prosecution of the parent application 14298328 (US patent 10443063); and (2) instant application is a CON of 14298328.  Thus, the double patenting rejection is proper.  


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 4 recites “selected from the group comprising antibiotics, herbicides, drugs, metabolic analogs, metabolic intermediates, or phytohermone precursors”.  It is unclear what else the group comprises in addition to antibiotics, herbicides, drugs, metabolic analogs, metabolic intermediates, or phytohermone precursors, thus the metes and bounds of the claim is unclear.  
Appropriate correction is required.
It is suggested to amend to --- selected from the group consisting antibiotics, herbicides, drugs, metabolic analogs, metabolic intermediates, and phytohermone precursors --- to overcome the rejection.  

Claim 7 depends on claim 46 that does not exist.  
Appropriate correction is required.  Claim 7 cannot be further examined on merits.  

Interpretation of “selectable marker”
Selectable markers can be survival/resistant markers selected by selection agents; can be visual/light markers like GUS or GFP selected by light readers; can be energy source markers like PMI selected by energy source for growth; can also be polynucleotides or fragments thereof, selected by PCR for example; and more.   

Scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
Claim 1 and dependent claims 2-6, 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of plant transformation using construct 20516 to achieve the claimed result that the transgenic plant have reduced survivability through the transformation and regeneration process, and increased percentage of said transgenic cells carrying only one copy of selective marker gene and trait gene, does not reasonably provide enablement for a method of using RNA for silencing the genus of selectable markers or marker genes, to achieve the same result (low copy number and reduced survivability).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims. 
Claim 1 has been analyzed and interpreted above.
According to sequence listing and specification ([0040]), SEQ ID NO: 15 is the sequence of EPSPS gene from Zea mays.  
Claims 1-2, 4-6 are broadly drawn to methods of using RNA to reduce expression or silence a genus of selectable markers (polynucleotide fragments of claims 1-2, antibiotics, herbicides, drugs, metabolite analogs, metabolic intermediates, or phytohormone precursors of 
The specification only provides one example serving as guidance of making construct 20516 comprising gene encoding PMI (SEQ ID NO: 13) and gene encoding RNAi targeting PMI (SEQ ID NO: 16) in 2 separate T-DNAs (figure 11 below, 2 T-DNA have total of 2 left borders and 2 right borders: bNRB-05, bNLB-01-01, bNRB-03, and bNLB-01-01), and using the construct 20516 for transformation.  “The events transformed with construct 20516 resulted in both an increase in the number of low copy events and a significant decrease in the transformation frequency" (Fig 11, Example 3 ([0133]-[0135]; table 5).  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Please note that Construct 20516 above is the only plasmid comprising selectable marker and gene encoding RNA silencing selectable marker in 2 separate T-DNAs. 
However, the specification does not provide example or guidance for a method of using RNAi silencing the genus of selectable markers, polynucleotide fragments, antibiotics, herbicides, 
In contrary, according to specification (Example 1, (0117)-[0123], table 3), constructs 19120 and 19122 produce a mutated ZmEPSPS mRNA that would not translate into a functional ZmEPSPS protein, resulted in an event having a similar percentage of low copy events as events transformed with 19096 that produced native (non-mutant) ZmEPSPS.  Thus, EPSPS mutants or mutant RNA does not produce lower copy number, nor lower survivability.  
Furthermore, construct 13481 (very similar to construct 20516) is shown below (Figure 10 of the specification, contains cDNA of PMI and a PMI fragment of 481 bases for producing RNAi silencing PMI; nearly identical to construct 20516, figure 10, but only has 1 T-DNA with 2 borders: bNRB-03 and bNLB-01-01).  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

However, construct 13481 does not produce the same result ([0135]).  Thus, using RNAi silencing PMI does not produce lower copy number, nor lower survivability.  

For example, Huang et al (US 20130007908) teach using DNA constructs comprising siRNA to selectively suppress expression of a selectable marker protein EPSPS (abstract; claims 1-7, examples 3-4, [0059]-[0066]).  However, the transformation of DNA constructs comprising siRNA leads to both single copy event (example 5, [0067] and multiple copy events (Example 4, [0063]).   
Thus, neither the specification nor prior art provides guidance to enable one skill in the art to make and use the broadly claimed invention. 
MPEP 2164 provides the Enablement Requirement. MPEP section 2164.01 states “Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention”
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention 
Therefore, given the claim breadth, lack of guidance in the specification, insufficient working examples in the instant specification, the amount of directions provided by the inventor, unpredictability in the prior art, undue experimentation would have been required by one skilled in the art to make and use the invention as broadly claimed.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 10 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhao et al (Co-transformation of gene expression cassettes via particle bombardment to generate safe transgenic plant without any unwanted DNA. In Vitro Cell. Dev. Biol.—Plant 43:328–334, 2007). 
Claim 10 is drawn to a plant, plant tissue, or plant cell made by the method of claim 1.  
The claim is a product by process claim.   Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. 
Claim 1 requires transforming plants with 2 T-DNAs, the first one comprising a selectable marker 5andand a trait gene.  As analyzed above, the selectable marker comprised in the cassette can 
The second T-DNA comprises gene encoding RNA reducing expression or silencing the marker (the sequence of RNA can be the same as what is produced by the trait gene or fragment thereof).  In addition, the reducing expression encompass 0.1% reduction and may not be detectable.  
The trait gene and selectable marker are not specific, thus can be any sequences, the same or different. 5andof of cco
The plant, tissue, or cell of claim 10 can be produced by other methods.  
For example, Zhao et al teach a transgenic plant comprising gene of interest/trait gene and selectable marker gene (p329, left col, 1st para), produced by Agrobacterium (comprising 2 T-DNAs in the same plasmid) mediated transformation (p332, right col, last para; p333, left col, 1st para).  The transgenic plant was selected by PCR of gene fragment from the tissues and cells (p330, right col, 2nd para).   
In addition, the tissue or cell of instant claim or of Zhao et al encompasses seeds that may or may not comprise the T-DNAs or the trait gene or marker. 
Thus, the instant plant, particularly the tissue or cell, of claim 10, is not distinguishable from the plant, tissue or cell of Zhao et al.  
See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products. 


Sequence match against SEQ ID NO: 15
US 8053636, published 11/8/2011, effectively filed 10/29/2004, teaching a sequence having 73.9% sequence identity to instant SEQ ID NO: 15.  
Against instant SEQ ID NO: 15

US-11-666-465B-14/c
; Sequence 14, Application US/11666465B
; Publication No. US20090013431A1
; GENERAL INFORMATION
;  APPLICANT: Van Thournout, Michel
;  APPLICANT:Reynaerts, Arlette
;  APPLICANT:Jacobs, John
;  TITLE OF INVENTION: Stress Tolerant Cotton Plants
;  FILE REFERENCE: 58764.000066
;  CURRENT APPLICATION NUMBER: US/11/666,465B
;  CURRENT FILING DATE: 2008-08-28
;  PRIOR APPLICATION NUMBER: PCT/EP2005/011657
;  PRIOR FILING DATE: 2005-10-27
;  PRIOR APPLICATION NUMBER: EP04077984.5
;  PRIOR FILING DATE: 2004-10-29
;  PRIOR APPLICATION NUMBER: US60/628,597
;  PRIOR FILING DATE: 2004-11-17
;  NUMBER OF SEQ ID NOS: 26
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 14
;  LENGTH: 5616
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: T-DNA vector pTMT01
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(25)
;  OTHER INFORMATION: LB: left border repeat from the T-DNA of Agrobacterium
;  OTHER INFORMATION:tumefaciens  (Zambryski 1988)
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (25)..(439)
;  OTHER INFORMATION: 3'nos: sequence including the 3' untranslated region of the
;  OTHER INFORMATION:nopaline synthase gene from the T-DNA of pTiT37 as described by
;  OTHER INFORMATION:Depicker et al. 1982. (counter clockwise)
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (440)..(1777)
;  OTHER INFORMATION: 2mepsps(Eagl): the coding sequence (no PvuII) of the
;  OTHER INFORMATION:double-mutated 5-enol-pyruvylshikimate-3-phosphate synthase gene
;  OTHER INFORMATION:of Zea mays (corn) (Lebrun et al. 2003). (counter clockwise)
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1778)..(2150)

;  OTHER INFORMATION:al. (1996). (counter clockwise)
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (2151)..(2685)
;  OTHER INFORMATION: Pcsvmv XYZ: sequence including the promoter region of the Cassava
;  OTHER INFORMATION:Vein Mosaic Virus (Verdaguer et al. 1996).(counter clockwise)
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (2686)..(3191)
;  OTHER INFORMATION: P35s2: sequence including the promoter region of the Cauliflower
;  OTHER INFORMATION:Mosaic Virus 35S transcript (Odell et al. 1985). (clockwise)
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (3192)..(3617)
;  OTHER INFORMATION: parp2Gh(C-terminal): sequence including part of the coding
;  OTHER INFORMATION:sequence of the Gossypium hirsutum (cotton) non classical-type
;  OTHER INFORMATION:poly(ADP-ribose) polymerase. (clockwise)
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (3649)..(4423)
;  OTHER INFORMATION: intron pdk: second intron of the pyruvate orthophosphate dikinase
;  OTHER INFORMATION:gene from Flaveria trinervia as described by Rosche and Westhoff
;  OTHER INFORMATION:(1995).(clockwise)
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (4424)..(4851)
;  OTHER INFORMATION: parp2Gh(C-terminal): sequence including part of the coding
;  OTHER INFORMATION:sequence of the Gossypium hirsutum (cotton) non classical-type
;  OTHER INFORMATION:poly(ADP-ribose) polymerase.(counter clockwise)
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (4852)..(5591)
;  OTHER INFORMATION: 3' ocs sequence including the 3' untranslated region of the
;  OTHER INFORMATION:octopine synthase gene of Agrobacterium tumefaciens as described
;  OTHER INFORMATION:by De Greve et al. (1982). (clockwise)
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (5592)..(5616)
;  OTHER INFORMATION: RB: right border repeat from the T-DNA of Agrobacterium
;  OTHER INFORMATION:tumefaciens (Zambryski 1988)
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (5592)..(5616)
;  OTHER INFORMATION: RB: right border repeat from the T-DNA of Agrobacterium
;  OTHER INFORMATION:tumefaciens (Zambryski 1988)
US-11-666-465B-14

  Query Match             73.9%;  Score 1263.6;  DB 31;  Length 5616;
  Best Local Similarity   83.7%;  
  Matches 1431;  Conservative    0;  Mismatches  279;  Indels    0;  Gaps    0;

Qy          1 ATGGCTTCGATCTCCTCCTCAGTCGCGACCGTTAGCAGGACCGCCCCTGCTCAGGCCAAC 60
              |||||||||||||||||||||||||||||||||||| |||||||||||||||||||||||
Db       2149 ATGGCTTCGATCTCCTCCTCAGTCGCGACCGTTAGCCGGACCGCCCCTGCTCAGGCCAAC 2090

Qy         61 ATGGTGGCTCCGTTCACCGGCCTTAAGTCCAACGCCGCCTTCCCCACCACCAAGAAGGCT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2089 ATGGTGGCTCCGTTCACCGGCCTTAAGTCCAACGCCGCCTTCCCCACCACCAAGAAGGCT 2030

Qy        121 AACGACTTCTCCACCCTTCCCAGCAACGGTGGAAGAGTTCAATGTATGCAGGTGTGGCCG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2029 AACGACTTCTCCACCCTTCCCAGCAACGGTGGAAGAGTTCAATGTATGCAGGTGTGGCCG 1970

Qy        181 GCCTACGGCAACAAGAAGTTCGAGACGCTGTCGTACCTGCCGCCGCTGTCTATGGCGCCC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        241 ACCGTGATGATGGCCTCGTCGGCCACCGCCGTCGCTCCGTTCCAGGGGCTCAAGTCCACC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1909 ACCGTGATGATGGCCTCGTCGGCCACCGCCGTCGCTCCGTTCCAGGGGCTCAAGTCCACC 1850

Qy        301 GCCAGCCTCCCCGTCGCCCGCCGCTCCTCCAGAAGCCTCGGCAACGTCAGCAACGGCGGA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1849 GCCAGCCTCCCCGTCGCCCGCCGCTCCTCCAGAAGCCTCGGCAACGTCAGCAACGGCGGA 1790

Qy        361 AGAATCCGGTGCTGAGCCGGTGCCGAGGAGATCGTGCTGCAGCCGATCAAGGAGATCAGC 420
              || |||||||||   ||||| ||||||||||||||||||||||| ||||||||||||  |
Db       1789 AGGATCCGGTGCATGGCCGGCGCCGAGGAGATCGTGCTGCAGCCCATCAAGGAGATCTCC 1730

Qy        421 GGCACCGTGAAGCTGCCGGGCAGCAAGAGCCTGAGCAACCGCATCCTGCTGCTGGCCGCC 480
              |||||||| |||||||||||   ||||   ||   |||||| ||||| || || ||||||
Db       1729 GGCACCGTCAAGCTGCCGGGGTCCAAGTCGCTTTCCAACCGGATCCTCCTACTCGCCGCC 1670

Qy        481 CTGAGCGAGGGCACCACCGTGGTGGACAACCTGCTGAACAGCGAGGACGTGCACTACATG 540
              |||  |||||| || || ||||| || |||||||||||||| ||||| || |||||||||
Db       1669 CTGTCCGAGGGGACAACAGTGGTTGATAACCTGCTGAACAGTGAGGATGTCCACTACATG 1610

Qy        541 CTGGGCGCCCTGAGGACCCTGGGCCTGAGCGTGGAGGCCGACAAGGCCGCCAAGAGGGCC 600
              || || ||| ||||||| || || ||    || || || ||||| || ||||| || || 
Db       1609 CTCGGGGCCTTGAGGACTCTTGGTCTCTCTGTCGAAGCGGACAAAGCTGCCAAAAGAGCT 1550

Qy        601 GTGGTGGTGGGCTGCGGCGGCAAGTTCCCGGTGGAGGACGCCAAGGAGGAGGTGCAGCTG 660
              || || || ||||| || || |||||||| || ||||| || || ||||| |||||||| 
Db       1549 GTAGTTGTTGGCTGTGGTGGAAAGTTCCCAGTTGAGGATGCTAAAGAGGAAGTGCAGCTC 1490

Qy        661 TTCCTGGGCAACGCCGGCATCGCCATGAGGAGCCTGACCGCCGCCGTGACCGCCGCCGGC 720
              ||| |||| || || || ||||| ||| ||  | |||| || ||||| || || || || 
Db       1489 TTCTTGGGGAATGCTGGAATCGCAATGCGGTCCTTGACAGCGGCCGTTACTGCTGCTGGT 1430

Qy        721 GGCAACGCCACCTACGTGCTGGACGGCGTGCCGAGGATGAGGGAGAGGCCGATCGGCGAC 780
              || || || || |||||||| || || || || || ||||||||||| || || ||||||
Db       1429 GGAAATGCAACTTACGTGCTTGATGGAGTACCAAGAATGAGGGAGAGACCCATTGGCGAC 1370

Qy        781 CTGGTGGTGGGCCTGAAGCAGCTGGGCGCCGACGTGGACTGCTTCCTGGGCACCGACTGC 840
               |||| || ||  |||||||||| || || || || || || ||||| ||||| ||||||
Db       1369 TTGGTTGTCGGATTGAAGCAGCTTGGTGCAGATGTTGATTGTTTCCTTGGCACTGACTGC 1310

Qy        841 CCGCCGGTGAGGGTGAACGGCATCGGCGGCCTGCCGGGCGGCAAGGTGAAGCTGAGCGGC 900
              || || ||  | || || || ||||| || || || || |||||||| ||||||   |||
Db       1309 CCACCTGTTCGTGTCAATGGAATCGGAGGGCTACCTGGTGGCAAGGTCAAGCTGTCTGGC 1250

Qy        901 AGCATCAGCAGCCAGTACCTGAGCGCCCTGCTGATGGCCGCCCCGCTGGCCCTGGGCGAC 960
                ||||||||| |||||| |||| ||| |||||||||| || ||  |||| || || || 
Db       1249 TCCATCAGCAGTCAGTACTTGAGTGCCTTGCTGATGGCTGCTCCTTTGGCTCTTGGGGAT 1190

Qy        961 GTGGAGATCGAGATCATCGACAAGCTGATCAGCATCCCGTACGTGGAGATGACCCTGAGG 1020
              |||||||| || ||||| || ||  | |||  ||| |||||||| || |||||  |||| 
Db       1189 GTGGAGATTGAAATCATTGATAAATTAATCTCCATTCCGTACGTCGAAATGACATTGAGA 1130

Qy       1021 CTGATGGAGAGGTTCGGCGTGAAGGCCGAGCACAGCGACAGCTGGGACAGGTTCTACATC 1080
               |||||||| | || || ||||| || |||||    || ||||||||||| |||||||| 
Db       1129 TTGATGGAGCGTTTTGGTGTGAAAGCAGAGCATTCTGATAGCTGGGACAGATTCTACATT 1070

Qy       1081 AAGGGCGGCCAGAAGTACAAGAGCCCGAAGAACGCCTACGTGGAGGGCGACGCCAGCAGC 1140
              ||||| || || || ||||||  ||| || || ||||| || || || || |||   |||
Db       1069 AAGGGAGGTCAAAAATACAAGTCCCCTAAAAATGCCTATGTTGAAGGTGATGCCTCAAGC 1010

Qy       1141 GCCAGCTACTTCCTGGCCGGCGCCGCCATCACCGGCGGCACCGTGACCGTGGAGGGCTGC 1200
              || ||||| ||| |||| || || || || || || || || ||||| ||||| || || 
Db       1009 GCAAGCTATTTCTTGGCTGGTGCTGCAATTACTGGAGGGACTGTGACTGTGGAAGGTTGT 950


              |||||||||||  ||||||| || |||||||| || ||||| |||||||||||||| || 
Db        949 GGCACCACCAGTTTGCAGGGTGATGTGAAGTTTGCTGAGGTACTGGAGATGATGGGAGCG 890

Qy       1261 AAGGTGACCTGGACCGAGACCAGCGTGACCGTGACCGGCCCGCCGAGGGAGCCGTTCGGC 1320
              ||||| || ||||||||||| ||||| || || || ||||| ||| ||||||| || || 
Db        889 AAGGTTACATGGACCGAGACTAGCGTAACTGTTACTGGCCCACCGCGGGAGCCATTTGGG 830

Qy       1321 AGGAAGCACCTGAAGGCCATCGACGTGAACATGAACAAGATGCCGGACGTGGCCATGACC 1380
              ||||| ||||| ||||| || || || ||||||||||||||||| || || |||||||| 
Db        829 AGGAAACACCTCAAGGCGATTGATGTCAACATGAACAAGATGCCTGATGTCGCCATGACT 770

Qy       1381 CTGGCCGTGGTGGCCCTGTTCGCCGACGGCCCGACCGCCATCAGGGACGTGGCCAGCTGG 1440
              || || ||||| ||||| || ||||| |||||||| |||||||| ||||||||   ||||
Db        769 CTTGCTGTGGTTGCCCTCTTTGCCGATGGCCCGACAGCCATCAGAGACGTGGCTTCCTGG 710

Qy       1441 AGGGTGAAGGAGACCGAGAGGATGGTGGCCATCAGGACCGAGCTGACCAAGCTGGGCGCC 1500
              || || |||||||||||||||||||| || ||| |||| ||||| ||||||||||| || 
Db        709 AGAGTAAAGGAGACCGAGAGGATGGTTGCGATCCGGACGGAGCTAACCAAGCTGGGAGCA 650

Qy       1501 AGCGTGGAGGAGGGCCCGGACTACTGCATCATCACCCCGCCGGAGAAGCTGAACGTGACC 1560
                 || ||||| || |||||||||||||||||||| ||||||||||||||||||||||| 
Db        649 TCTGTTGAGGAAGGGCCGGACTACTGCATCATCACGCCGCCGGAGAAGCTGAACGTGACG 590

Qy       1561 GCCATCGACACCTACGACGACCACAGGATGGCGATGGCCTTCAGCCTGGCCGCCTGCGCC 1620
              || |||||||| ||||||||||||||||||||||||||||||  ||| |||||||| |||
Db        589 GCGATCGACACGTACGACGACCACAGGATGGCGATGGCCTTCTCCCTTGCCGCCTGTGCC 530

Qy       1621 GAGGTGCCGGTGACCATCAGAGACCCGGGCTGCACCAGGAAGACCTTCCCGGACTACTTC 1680
              ||||| || || |||||| | ||||| || |||||| ||||||||||||| |||||||||
Db        529 GAGGTCCCCGTCACCATCCGGGACCCTGGGTGCACCCGGAAGACCTTCCCCGACTACTTC 470

Qy       1681 GACGTGCTGAGCACCTTCGTGAAGAACTAA 1710
              || ||||||||||| ||||| ||||| |||
Db        469 GATGTGCTGAGCACTTTCGTCAAGAATTAA 440



Remarks
There is no art teach using RNAi or RNA to reduce expression or silence a genus of selectable markers (polynucleotide fragments of claims 1-2, antibiotics, herbicides, drugs, metabolite analogs, metabolic intermediates, or phytohormone precursors of claim 4, PMI of claim 5, EPSPS gene of claim 6), to obtain the result of reduced survivability and low copy number in Agrobacterium mediated transformation.  
The closest art: 

Que et al (US 20120278950, published 11/1/2012, effectively filed 4/26/2011), teaching a vectors encoding PMI (a survival selectable marker) gene.  However, the reference does not teach using RNAi or RNA to reduce expression or silence PMI, or selectable markers, to achieve the result of instant claims.  
No art rejections are made to claims 1-9. 

Conclusion
No claim is allowed.


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Wayne Zhong/					 
Examiner, Art Unit 1662	

/Ashley K Buran/Primary Examiner, Art Unit 1662